DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,684,007 (hereinafter “Yoshimura”).
Regarding claim 1, Yoshimura teaches a method for constructing a device, the method comprising: receiving a first wafer (col. 32, lines 27-44) comprising a first layer stack, wherein the first layer stack comprises: a substrate layer (12); a seed layer disposed on the substrate layer (col. 26, lines 15-43); and an electro-optic layer (24) disposed on the seed layer; receiving a second wafer (col., 32, lines 27-44); bonding the first layer stack to the second wafer (Figs. 430-438); removing the substrate layer (col. 33, line 54 – col. 34, line 4); etching the seed layer to form, in the seed layer, a first electrode separated from a second electrode (col. 31, lines 12-47); 
Regarding claim 2, Yoshimura teaches that the first layer stack further comprises a first cladding layer disposed on the electro-optic layer, wherein bonding the first layer stack to the second wafer comprises bonding a surface of the first cladding layer to the second wafer (col. 33, lines 4-17).
Regarding claim 3, Yoshimura teaches planarizing the first cladding layer prior to bonding the surface of the first cladding layer to the second wafer (col. 19, line 46 – col. 20, line 7).
Regarding claim 4, Yoshimura teaches etching the second cladding layer to expose a first portion of the first electrode; etching the second cladding layer to expose a second portion of the second electrode; depositing a first lead onto the first electrode through the exposed first portion; and depositing a second lead onto the second electrode through the exposed second portion (col. 33, lines 18-34).
Regarding claim 5, Yoshimura teaches that the electro-optic layer comprises a ridge waveguide structure (Figs. 388-395).
Regarding claim 7, Yoshimura teaches that the second wafer comprises an optical interposer (Fig. 118).
Regarding claim 8, Yoshimura teaches that the seed layer is composed of one of strontium titanate; barium strontium titanate; hafnium oxide; zirconium oxide; titanium oxide; graphene oxide; tantalum oxide; lead zirconium titanate; lead lanthanum zirconium titanate; magnesium oxide; germanium; or strontium barium niobate, and wherein the electro-optic layer is composed of one of: barium titanate; barium strontium titanate; lithium niobite; lead .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of US 2019/0244866 (hereinafter “Zilkie”).
Yoshimura teaches the limitations of the base claim 5. Yoshimura does not teach that the substrate layer comprises a silicon-on-insulator (SOI) wafer, and wherein a silicon layer of the SOI wafer is in contact with the seed layer. Zilkie teaches a substrate layer comprising a SOI wafer, wherein a silicon layer of the SOI wafer is in contact with a seed layer (par. [0049]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Yoshimura such that the substrate layer comprising a SOI wafer, wherein a silicon layer of the SOI wafer is in contact with the seed layer, as taught by Zilkie. The motivation would have been to avoid thermal budget management problems (par. [0023]).
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the step of etching the electro-optic layer after removing the substrate layer and the seed layer to produce a ridge 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883